[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER FOR PREJUDGMENT REMEDY
The plaintiff and defendants, having appeared and been heard on plaintiff's application for prejudgment remedy, it is hereby found that there is probable cause that the plaintiff will succeed on the merits of its complaint in the amount of $220,000.00, and it is so
ORDERED:
1. The plaintiff may attach sufficient property of Surevest Financial Corp., Surevest Limited, and Albina Lewis and John C. Lewis II to secure such sum, provided however that such property of Surevest Financial Corporation shall be limited to accounts receivable from customers or carriers solely generated by its business as an agent for property and casualty insurance.
2. The plaintiff may attach all personal property of Surevest Limited, including inventory, equipment, furniture, books, files and records, and all accounts and other intangibles.
3. The plaintiff may garnishee such other agents, trustees or debtors of the defendants as specifically limited in CT Page 885 paragraph 1 with respect to Surevest Financial Corp. to secure such sum including such property as may be disclosed pursuant to the plaintiff's motion for prejudgment disclosure of property and assets.
4. The plaintiff's motion for prejudgment disclosure of property and assets is granted against Surevest Financial Corp., Surevest Limited, Albina Lewis and John C. Lewis, II.
5. The plaintiff may garnish amounts due Surevest Financial Corp., Surevest Limited, Albina Lewis or John C. Lewis II, from any banks or insurance companies as specifically limited in paragaph [paragraph] 1 above with respect to Surevest Financial Corporation, (including, but not limited to, those listed below):
a. National Grange Mutual Insurance Company
b. New London County Insurance
c. Thames Insurance Company
d. Great American Insurance Company
e. Aetna Life and Casualty
f. The Hartford
g. Travelers Insurance Company
h. Middlesex Mutual Assurance
i. Safeguard Insurance Company
j. Regal Insurance Company
k. United States Fidelity and Guaranty Company
l. Globe Indemnity Company
m. Regal Indemnity Company
n. Fleet Bank, N.A.
o. Mechanics Savings Bank CT Page 886
p. Shawmut Bank Connecticut, N.A.
q. Bank of Boston Connecticut
r. People's Bank
s. Northeast Savings, F.A.
BY THE COURT
PATTY JENKINS PITTMAN JUDGE